Mr. Justice Gary,
9 concurring in result. The cause of action to foreclose the statutory lien on the colt and satisfy the amount alleged to be due, was not on the law side of the Court, but was a case “in chancery.” Under section 21, art. V., of the new Constitution, the magistrate did not have jurisdiction, as it was a case “in chancery.” It is true, the objection to the jurisdiction of the Court may be interposed at any time, and even by this Court, in the first instance; but, although it has the power, it is not compelled to exercise it on its own motion. The appellant having failed to object to the jurisdiction of the magistrate, and as substantial justice has been done, I concur in the result announced by the opinion of Mr. Justice Pope.
Mr. Justice Jones concurs in result.